Citation Nr: 1720030	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-22 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for bilateral tinnitus prior to December 29, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to August 1969.  The Veteran died in February 2015.  The appellant is his surviving spouse and has been substituted as the appellant in this appeal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico, that granted service connection for bilateral hearing loss and for tinnitus, and assigned each noncompensable ratings, effective September 12, 2007.

In a February 2016 rating decision, the RO granted a 10 percent rating for tinnitus, effective December 29, 2011.


FINDINGS OF FACT

1.  The Veteran has, at worst, Level III hearing acuity in the right ear and Level III in the left ear.

2.  Resolving all reasonable doubt in the appellant's favor, the Veteran had recurrent tinnitus since the September 12, 2007 effective date of the grant of service connection.  

3.  The Veteran has the maximum allowable schedular evaluation for tinnitus under the applicable rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for an initial 10 percent rating for bilateral tinnitus since the September 12, 2007 effective date of the grant of service connection have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).

3.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159.

The Board finds that the notice requirements have been satisfied by letters in April 2008 and September 2008.  See 38 U.S.C.A. §§ 5102,  5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records.  In addition, during the relevant appeal period, the Veteran underwent VA audiology examinations in February 2009 and December 2011.  The findings and opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Board finds that the above examinations and opinions are adequate for rating purposes.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the appellant.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claim.

Neither the appellant nor her representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing Loss

The appellant seeks a higher evaluation for bilateral hearing loss, which she contends was worse than the currently assigned evaluation reflects.  In March 2009, the Veteran's claim for service connection for bilateral hearing loss was granted, and a noncompensable rating was assigned under 38 C.F.R. § 4.85 Diagnostic Code (DC) 6100.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Further, when the average puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

On audiometric testing in February 2009, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
40
60
75
48.75
LEFT
20
45
70
80
53.75

Speech discrimination scores on the Maryland CNC word list were 78 percent in the right ear and 88 percent in the left ear.

Application of 38 C.F.R. § 4.85 Table VI to the February 2009 measurements result in assignment of Roman Numeral III in the right ear and Roman Numeral II in the left ear.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.  

On audiometric testing in December 2011, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
40
65
85
52. 5
LEFT
35
50
65
90
60

Speech discrimination scores on the Maryland CNC word list were 88 percent in the right ear and 88 percent in the left ear.

Application of 38 C.F.R. § 4.85 Table VI to the December 2011 measurements result in assignment of Roman Numeral II in the right ear and Roman Numeral III in the left ear.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85. 

The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  At his February 2009 examination, the Veteran reported that with respect to his hearing loss and tinnitus, the greatest difficultly occurred in noisy situations and in situations where there were multiple talkers.  The VA examiner found that there was no effect on the Veteran's occupational functioning or activities of daily living.   

In December 2011, the VA examiner reported that the Veteran's hearing loss impacted the ordinary conditions of daily life, to include that he reported experiencing difficulty engaging in conversations, especially with his wife.  To the extent the Veteran had complaints of impairment in his daily life, his inability to hear is contemplated by the hearing loss criteria. 

The Board acknowledges that the Veteran experienced difficulty hearing and engaging in conversation, and that these impacted his daily living.  Furthermore a Veteran is competent to describe symptoms of which his has first-hand knowledge.  Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, was competent to describe, his statements regarding the effects he experienced due to hearing loss carry probative weight.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398 (1995).  However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c) (West 2014).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter and is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. 38 U.S.C.A. § 1155(West 2014); 38 C.F.R. § 4.1(2016).  Lendenmann v. Principi, 3 Vet. App. 345 (1992) 

Here, there is no basis for an initial compensable rating for the Veteran's service-connected bilateral hearing loss at any point since the effective date of the grant of service connection.  Thus, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral hearing loss, and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016);  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected bilateral hearing loss was manifested by symptoms of decreased hearing acuity making it difficult for him to engage in conversation, especially with his wife.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which takes into account that a loss of hearing acuity would reasonably expect to result in some difficulty hearing speech.  The Court very recently held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  See Doucette v. Shulkin, No. 15-2818 (March 6, 2017).  As the evidence indicates that this is the symptom of the service-connected hearing loss, the Board finds this is no evidence indicative of that the schedular criteria are not adequate in this appeal.  The Board concludes that there was nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In addition, the Veteran did not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment contemplated in the rating schedule.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1) (2016). 

Tinnitus

The appellant seeks to establish entitlement to a 10 percent rating dating prior to December 29, 2011, citing the Veteran's contentions throughout the pendency of his claim, that he experienced persistent ringing in his ears associated with tinnitus. 

In September 2007, the Veteran filed a claim to reopen his previously denied and unappealed claim of entitlement to service connection for bilateral tinnitus.  In April 2008, the RO issued a deferred rating decision, citing a December 2007 VA hospital treatment record showing a complaint of bilateral tinnitus.  The Veteran underwent a VA audiological examination and a VA ear disease examination in February 2009.  There, the Veteran complained of bilateral hearing loss and tinnitus, which were worst in noisy situations and when multiple speakers were present.  The VA audiologist found that the Veteran's tinnitus was not constant, and was not "recurrent (intermittent)".  The VA physician who performed the ear disease examination determined that the Veteran's tinnitus was associated with his hearing loss, but made no separate findings as to the severity of the Veteran's tinnitus.  

In a March 2009 rating decision, the RO granted service connection for bilateral tinnitus with a noncompensable rating, noting the February 2009 VA audiologist finding of non-recurrent tinnitus.  

In December 2011, the Veteran was afforded a VA audiological examination, at which time the VA examiner noted a history of recurrent tinnitus, the onset of which the Veteran reported dated to the 1960's, and his military service.  The VA audiologist related the Veteran's tinnitus to noise exposure during military service.  The functional impact of the Veteran's tinnitus was reported as involving a lack of concentration, especially while trying to sleep.  The Veteran described his tinnitus as a constant high pitched sound, and reported using the noise of a radio or television to "mask" the tinnitus.  

In February 2016, the San Juan RO issued a rating decision granting entitlement to a 10 percent rating for service-connected tinnitus, effective December 29, 2011, the date of the most recent VA audiological examination.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  Lay evidence is competent to establish the presence of observable symptomatology, such as the symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465.  

Here, the Board finds that the Veteran was competent to describe the symptoms he experienced related to his own tinnitus.  The evidence of record contains references over the course of several years that shows the Veteran complaining of tinnitus.  Though the VA audiologist who examined the Veteran in February 2009 found that the Veteran's tinnitus was not constant, "recurrent" or "intermittent," the Board, finds the Veteran's statements regarding his symptoms of tinnitus to be both competent and credible.  Thus, the Board resolves all reasonable doubt in the appellant's favor, and finds that the Veteran's reported symptoms may reasonably qualify as "recurrent."  Accordingly, the criteria for an initial 10 percent rating for tinnitus are met since the September 12, 2007 effective date of the grant of service connection.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's tinnitus is rated 10 percent under Diagnostic Code 6260.  38 C.F.R. § 4.87 (2016).  Under that diagnostic code, a single 10 percent rating is assigned for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87 (2016);  Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for each ear, the appeal for a higher rating must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further finds that referral for consideration of an extraschedular rating is not warranted as the evidence regarding the Veteran's tinnitus did not show such an exceptional disability picture that would render the available schedular rating inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The appellant has not provided any evidence that the Veteran's tinnitus was of such a degree that the 10 percent schedular disability rating is insufficient.  The evidence does not show frequent hospitalization or marked interference with employment as a result of tinnitus.  Therefore, the Board finds that the schedular rating is adequate and no referral is required for extraschedular consideration.  38 C.F.R. § 3.321(b) (2016).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial 10 percent rating for bilateral tinnitus, but no higher, since the September 12, 2007 effective date of the grant of service connection, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


